  Case 19-12936-elf        Doc 43-1 Filed 01/07/20 Entered 01/07/20 10:32:25                  Desc
                                  Service List Page 1 of 1


                              U.S. BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                 :
                                                       :
         Kyra Riddick                                  :
                                                       :
                                                       :
                                                       :       Case No               19-12936ELF
                                                       :
Debtor(s)                                              :       Chapter 13



                                  CERTIFICATE OF SERVICE




         I, Brad J. Sadek, Esq., hereby certify that on January 7, 2020, a true and correct copy of the
Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, all interested
parties, the Trustee and all affected creditors per the address provided on their Proof of Claims.



                                                                   Very Truly Yours,

January 7, 2020                                                /s/ Brad J. Sadek, Esquire
                                                               Brad J. Sadek, Esquire
